EXHIBIT 99.1 UIL Holdings Corporation July 2007 James Torgerson - President and Chief Executive Officer 1 For more information, contact: Susan Allen - V.P. IR, 203.499.2409, Susan.Allen@uinet.com Michelle Hanson - Mgr. IR, 203.499.2481, Michelle.Hanson@uinet.com Certain statements contained herein, regarding matters that are not historical facts, are forward-lookingstatements (as defined in the Private Securities Litigation Reform Act of 1995). These includestatements regarding management’s intentions, plans, beliefs, expectations or forecasts for the future. Such forward-looking statements are based on the Corporation’s expectations and involve risks anduncertainties; consequently, actual results may differ materially from those expressed or implied in thestatements. Such risks and uncertainties include, but are not limited to, general economic conditions,legislative and regulatory changes, changes in demand for electricity and other products and services,unanticipated weather conditions, changes in accounting principles, policies or guidelines, and othereconomic, competitive, governmental, and technological factors affecting the operations, timing,markets, products, services and prices of the Corporation’s subsidiaries. The foregoing and otherfactors are discussed and should be reviewed in the Corporation’s most recent Annual Report on Form10-K and other subsequent periodic filings with the Securities and Exchange Commission. Forward-looking statements included herein speak only as of the date hereof and the Corporationundertakes no obligation to revise or update such statements to reflect events or circumstances afterthe date hereof or to reflect the occurrence of unanticipated events or circumstances. Safe Harbor Provision 2 Ш Corporate Overview Ш Capital Expenditure Plan Ш Financial Plan and Earnings Guidance Ш Investment Considerations Today’s Topics 3 High Quality, High Yielding Utility UIL Holdings Structure 4 Recent Developments Strategic Realignment Announced in April 2006 ~ Focus on the Regulated Utility ~ Ш Non-utility divestitures - total 2006 proceeds $143 million q Bridgeport Energy - proceeds of $71 million q Cross-Sound Cable - proceeds of $53 million q Xcelecom - proceeds of $19 million (excluding tax benefit) Ш Tax benefit of $38 million from taxes paid on prior capital gains q Cash realized in 2006, $12 million q Remaining $26 million to be realized in late 2007, early 2008 5 Ш 335 square miles in southwestern Connecticut Ш 320,000 customers Ш % of revenue for 2006 by customer class: 46% residential, 41% commercial, 11% industrial and 2% other Service Territory 6 Ш Distribution rate case decision in 2006 q Allows for an increase in rates annual on each January 1st to 1/1/09 q Allowed ROE 9.75%, achieved 9.88% after sharing in 2006 q Capital structure - 48% equity, 52% debt q Sales forecast 1% growth per year q 50/50 sharing on earnings in excess of allowed ROE Ш Transmission - overseen by FERC q Approved Middletown/Norwalk transmission project to be complete in 2009 • $240-$270 million commitment q FERC incentives for M/N project - pending requests for rehearing • Increase of CWIP in rate base to 100% • Additional ROE incentive - 50 basis points for advanced transmission technologies (estimated at approximately 50% of project costs) q Retail Transmission tracker • Tracks FERC-approved Transmission revenue requirements • Rates are looking forward • Adjusted every six months Ш 10-year Distribution and Transmission capital expenditure plan Ш Financial flexibility - total 2006 proceeds from non-utility divestitures, $143 million Ш Labor stability - collective bargaining agreement through 2011 Highlights 7 Ш Corporate Overview Ш Capital Expenditure Plan Ш Financial Plan and Earnings Guidance Ш Investment Considerations Today’s Topics 8 Overview Ш Transmission Business Unit (TBU) formed in 2006 q Manage Middletown/Norwalk transmission project q Explore future transmission opportunities q Pursue FERC incentives q Seek to influence ISO-NE planning process q Develop additional transmission infrastructure projects Ш Early 2007, TBU worked with Black & Veatch, LLP on long-term capital expenditure plan q Long-term Distribution & Transmission planning complete, 2007-2016 • Reliability-driven projects 9 23% Distribution Capacity Reliability Projects in 3 Categories: 43% Aging Infrastructure 34% Standards Compliance Exhausted Distribution solutions q Distribution load transfers q Existing substation expansion Majority of assets exceeding useful lives q Substations rebuilds q Line/Cable replacements q Component replacement program North American Electric Reliability Council Standards Transmission Planning 10 2012 Distribution CapacityImpact of Load Growth 11 Overview of an Aging System: Ш Majority of current assets installed in the 1960’s and 1970’s Ш Common useful lives: 35 to 50+ years q At end of life, risk of failure increases q Reliability diminishes Under 30 years 19% Over 30 years 81% For Example: Substations Aging Infrastructure 12 Ш North American Electric Reliability Council/Northeast Power Coordinating Council/ISO-NE Reliability Standards: q Thermal • Standards intended to ensure that equipment and components remain within acceptable operating limits q Voltage • Standards intended to keep system voltage within acceptable limits q Short Circuit • Standards designed to prevent equipment from failing q Bulk Power System Protection Criteria Ш Prioritization Criteria: q Likely time-frame for development of condition creating violation q The identified early-phase projects address concerns in all four areas above Standards Compliance 13 $866 million in projects (2007-2016) Ш Long-term Transmission planning complete Ш Reliability-driven projects q 3 Clear Categories: Distribution Capacity, Aging Infrastructure, Standards Compliance Ш Substantially under UI Control / UI Territory Ш Demonstrated performance on Middletown/Norwalk transmission project Ш 27% CAGR in Transmission average rate base through 2012 Transmission Plan 14 Availability ofSubstitute Solutions e.g. Generation solutions UI Territory State-wide Region-wide Location of the Solution M-N $240-$270M Local Projects $420M Transmission Investment Opportunities 15 ? Sampling of Some of the Major Projects: n Capacity: Trumbull, Shelton, Fairfield, Orange, Hamden, North Branford Substations n Aging : Grand, Baird, Sackett Substation Rebuilds n Standards Compliance: Naugatuck Valley, Pequonnock Fault Duty, Underground transmission n Other : e.g. customer driven needs, regional solutions, etc. $866 million in projects (2007-2016) UI Transmission Project Locations 16 Top 7 (Immediate) Major Projects Ш Middletown to Norwalk q Approximate total T-CapEx: $240-$270 million q Approximately 40% complete q Expected in service: 2009 Ш Trumbull Substation q Approximate total T-CapEx: $12 million q Approximately 35% complete q Expected in service: 2008 Ш Shelton Substation q Driven by Distribution demand q Preliminary T-CapEx estimate: $13 million q Expected in service: 2010 Ш Grand Avenue Substation q Operational limitations due to ring bus design, wiring and steel deterioration, no expansion capability, breaker concerns, etc. q Preliminary T-CapEx estimate : $35 million q Expected in service: 2012 17 Ш Pequonnock Station q Short circuit over-duty issues. Solution may allow for future generation connection q Preliminary T-CapEx estimate: $32 million q Expected in service: 2011 Ш Naugatuck Valley Reliability q Current severe low voltage conditions at multiple substations. Single contingency causing loss in excess of 100 MW. Future Thermal contingency issues. q Preliminary T-CapEx estimate: $32 million q Expected in service: 2012 Ш 115Kv High Pressure Fluid Filled (HPFF) under ground cable upgrade q Driven by demand and generation placement. Future Thermal contingency issues. q Preliminary T-CapEx estimate: $35 million q Expected in service: 2014 Top 7 (Immediate) Major Projects - cont. All three projects currently under in-depth study with ISO-NE (SWCT working group) 18 1) ROE available for new PTF identified by ISO-NE in its Regional System Plan (RSP) 2) Applicable to the approximately 50% of the Middletown/Norwalk project costs that meet the advanced transmission technologies approved by the FERC FERC Authorized Transmission ROEs 19 $888 million in projects (2007-2016) Key Strategies Ш Proactive assessment of asset life cycle Ш Forecast peak future demand. Maintain capacity margins at substation, feeder and transformer levels Ш Connect customers safely, reliably, on demand Ш Extend engineering and construction capability through strategic partnerships and enhanced recruitment Target Capital Expenditures Distribution Overview / Strategy 20 $1.75B Capital Expenditure Program2007 - 2016 21 Total $754 $860 $1,000 $1,025 $1,031 $1,112 $1,175 CAGR 8% Transmission CAGR 27% Distribution CAGR 9% Average Rate Base 2006 - 2012Distribution, Transmission & CTA 22 Ш Cap Ex: $240 - $270 million Ш In service in 2009 Ш All underground Ш One of, if not, the largest 345-kV Gas Insulated Switchgear substation in North America Ш Rate base growth: $245 - $275 million Ш 100% CWIP, ROE adder granted Ш FERC incentives approved pending requests for rehearing Experience & Demonstrated Capabilities Middletown to Norwalk Transmission Project 23 SINGER SUBSTATION Largest GIS Substation in North America 345-kV UNDERGROUND CABLE XLPE Cable SYSTEM ENHANCEMENTS Replace Surge Arresters and Ground Grids Middletown to Norwalk Project At-A-Glance 24 Aerial View Singer Substation, Bridgeport CT Singer Substation 25 Horizontal directional drilling Project Process 26 Singer Substation install of pre-cast wall panels Installing the Duct Bank All of the 36 chambers have been installed Project Process 27 345-kV Cable Deliveries Commence GIS Equipment Delivery 345-kV Civil Construction Complete Shunt Reactor Deliveries Transformer Deliveries July August September October November December Middletown to Norwalk 2007 Look-Ahead 28 An Act Concerning Electricity and Energy Efficiency (“2007 Energy Act”) Ш 2007 Energy Act provides for electric distribution companies to: q Submit integrated resource plan to DPUC q File plans to build peaking generation on a cost of service basis q Purchase existing generation assets, subject to DPUC approval q Submit competitive proposals to build generation, if they choose to participate in a request for proposals process q Be builder of last resort on a cost of service basis, upon DPUC determination that generation needs were not met through a competitive RFP Ш 2007 Energy Act provides for decoupling of electric distribution revenues from sales at next rate proceeding, through rate design or sales adjustment clause; impact on return on equity also to be considered Ш Other provisions: q Energy efficiency programs, rebates, tax credits, support for distributed generation, renewable source generation, fuel cells q Authorization to contract directly with generators for standard service supply Recent CT Legislation 29 Ш Corporate Overview Ш Capital Expenditure Plan Ш Financial Plan and Earnings Guidance Ш Investment Considerations Today’s Topics 30 Ш Consolidated cash on hand at UIL on 3/31/07, $41 million q Primarily proceeds from non-utility divestitures q Used to infuse equity into UI Ш DPUC approved a 3-year financing plan, subject to certain conditions q Issue up to $375 million of debt securities • Refinance maturing debt - $225 million • Capital expenditure and other general corporate purposes, and repay short-term debt to temporarily fund such requirements - $150 million Ш UIL Holdings to infuse equity in UI to maintain allowed capital structure of 48% equity, 52% debt Ш No equity issuance planned to support Capital expenditure program through 2010 Financing Plan 2007 - 2009 31 * Includes impact of IRS private letter ruling, $0.27 per share Full Year 2006 & 1Q 2007 Financial Results(EPS) 32 (1) CAGR based on actual 2006 results, excluding the impact of IRS private letter ruling, $0.27 per share, and reflects earning the allowed ROEs. * Includes impact of IRS private letter ruling, $0.27 per share ** Earnings expectations are not intended to be additive 2007 Earnings Guidance & Beyondas of May 4, 2007 33 Ш Corporate Overview Ш Capital Expenditure Plan Ш Financial Plan and Earnings Guidance Ш Investment Considerations Today’s Topics 34 Investment Considerations Ш Completed strategic realignment q Divested non-utility businesses to focus on regulated utility • Decreased earnings volatility Ш Committed to long-term growth in regulated utility q Execute Capital expenditure program and grow rate base to increase earnings q Earn allowed ROEs q 10-year Capital expenditure study complete, will update annually q Investment in peaking generation possible, due to recent CT legislation Ш Consistent dividend policy q $1.73 per share paid for more than 12 consecutive years q Quarterly dividend paid for more than 100 years, consistently 35 Questions 36
